                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION

             UNITED STATES OF AMERICA,                 :
                                                       :
                   v.                                  : CRIMINAL ACTION NO.
                                                       : 1:16-CR-139-RWS-JKL
             UBLESTER GAMA-HERNANDEZ,                  :
                                                       :
                   Defendant.                          :

                                                 ORDER

                   This matter is before the Court on the Report and Recommendation of

             Magistrate Judge John K. Larkins, III [Doc. No. 71]. No objections have been filed

             thereto. Having carefully reviewed the record and the Report and Recommendation,

             the Report and Recommendation [Doc. No. 71] is hereby approved and adopted as

             the opinion and order of this Court. As such, Defendant’s Motion to Vacate is

             DENIED, and a Certificate of Appealability is DENIED. The Clerk is DIRECTED

             to close Civil Action No. 1:18-CV-5009.

                   SO ORDERED this 25th day of March, 2019.



                                                   ________________________________
                                                   RICHARD W. STORY
                                                   United States District Judge




AO 72A
(Rev.8/82)
